Citation Nr: 0734080	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs 
(VA)  medical healthcare system.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination by the 
Department of Veterans Affairs (VA) North Florida/South 
Georgia Health System. A notice of disagreement was received 
in March 2005 at which time the case was transferred to the 
VA Medical Center (VAMC) in Gainesville, Florida. A statement 
of the case was issued in May 2005 and a substantive appeal 
was received in May 2005.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in September 2005, but he failed to report for the 
hearing. 


FINDINGS OF FACT

1.  The veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than Priority Group 8.

2. The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met. 38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has filed an appeal from a determination of the 
VA Medical Center in Gainesville, Florida which denied 
enrollment and access to VA medical care benefits.  He states 
that for most of his life, he was able to receive medical 
care via programs offered by the companies for which he 
worked. He is now semi-retired and when he applied for VA 
medical benefits, he was informed that he makes too much 
money to qualify.  He feels that the decision to deny medical 
benefits is a failure to meet a promise made to him.   

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. See 38 
C.F.R. § 17.36(a). Veterans may apply to be enrolled in the 
VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility. See 
38 C.F.R. § 17.36 (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8. See 38 C.F.R. 
§ 17.36(b). In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003. See 38 
C.F.R. § 17.36(c)(2); See also 38 U.S.C.A. § 1705(a) (stating 
that, in managing medical services, VA shall design programs 
in a manner as to promote cost- effective delivery of health 
care services); 68 Fed. Reg. 2670-2673 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in Priority Group 8 not already enrolled as of 
January 17, 2003 in light of VA's limited resources).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  See 38 C.F.R. 
§ 17.36(b) and 38 U.S.C.A. § 1705.

The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  A veteran shall 
be considered to be unable to defray the expenses of 
necessary care if-

(1) the veteran is eligible to receive medical assistance 
under a State plan approved under title XIX of the Social 
Security Act; (2) the veteran is in receipt of VA pension 
benefits; or (3) the veteran's attributable income is not 
greater than the amount determined by law.

Notwithstanding the attributable income of a veteran, the 
Secretary may refuse to make a determination based on such 
income if the corpus of the estate of the veteran is such 
that under all the circumstances, including consideration of 
the annual income of the veteran and the veteran's spouse, it 
is reasonable that some part of the corpus of the estate of 
the veteran be consumed for the veteran's maintenance.  38 
U.S.C.A. § 1722.

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using the 
rules in §§ 3.271, 3.272, 3.273, and 3.276.  After 
determining the veterans' income and the number of persons in 
the veterans' family (including only the spouse and dependent 
children), VA will compare their income with the current 
applicable "low- income" income limit for the public housing 
and section 8 programs in their area that the U.S. Department 
of Housing and Urban Development publishes pursuant to 42 
U.S.C. § 1437a(b)(2).  If the veteran's income is below the 
applicable "low-income" income limits for the area in which 
the veteran resides, the veteran will be considered to have 
"low income" for purposes of this paragraph.

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).  
This category is further prioritized into the following 
subcategories:

(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment;

(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment;

(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and

(iv) Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

In this case, VA administrative records indicate that the 
veteran applied for VA health benefits in February 2005. 
There is no indication from the record that the veteran is 
service-connected for disability. Based upon financial data 
provided, the veteran was subsequently assigned to Priority 
Group 8. Thus, the veteran's claim was denied because his 
annual income exceeded the VA's means test threshold, and his 
completed application for enrollment in the VA health care 
system was received after January 17, 2003. In appealing such 
denial, the veteran argues that he has been wrongly denied VA 
medical treatment.

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received after 
January 17, 2003, and as a Priority Group 8 veteran, he is 
ineligible for enrollment under the applicable regulation. 
While the Board has considered the veteran's contentions as 
to alleged unfair treatment by VA, the evidence does not show 
that a completed application, as required by 38 C.F.R § 
17.36(d), was filed prior to January 17, 2003.

Further, pursuant to Public Law No. 104-262, the Veterans' 
Health Care Eligibility Reform Act of 1996, the VA's 
Secretary is required to make an annual decision as to 
enrollment in VA's healthcare system. Under Public Law No. 
107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established. Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003. This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-2673 
(Jan. 17, 2003), and represents notice to all interested 
parties. The Board is bound by the statutes and regulations 
governing entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the VA's chief legal 
officer. 38 U.S.C.A. § 7104(c) (West 2002). In the instant 
case, the law is dispositive and the veteran's claim must be 
denied because of the lack of legal entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426 (1994). Therefore, as 
the veteran is assigned to Priority Group 8 and applied for 
enrollment after January 17, 2003, he is ineligible for 
health care benefits.

The Board regrets that limited resources restrict VA's 
capacity to provide care to all veterans; however, the 
regulations were amended to protect the quality of care for 
other enrollees who have lower incomes, special medical 
needs, or disabilities incurred during military service.  

The VA's has duties to notify and assist veterans with their 
claims 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. However, the law regarding 
the duty to notify and assist is not applicable to cases in 
which the law, and not the factual evidence, is dispositive. 
See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). As 
this case concerns a legal determination of eligibility to VA 
medical care under VA regulations, the provisions of the VCAA 
are not applicable.




ORDER



The veteran's claim for basic eligibility for enrollment in 
the Department of Veterans Affairs (VA) medical healthcare 
system is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


